DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16th, 2022 has been entered.
 
Claim Status
	Claims 24-25 have been newly added. Claims 21-22 have been cancelled and claims 15 and 19 remain cancelled. Claims 1, 8-11 and 13 have been amended. Claims 1-14, 16-18, 20 and 23-25 remain pending and are ready for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-9, 13 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redberg (US Publication No. 2015/0154418 -- "Redberg") in view of Brittner et al. (US Publication No. 2011/0066768 -- "Brittner") in further view of Mimatsu (US Publication No. 2010/0306500 – “Mimatsu”) and further in view of Holt (US Publication No. 2013/0268740 -- "Holt").

Regarding claim 1, Redberg teaches A unified data storage system comprising: a memory storing instructions; and a processor communicatively coupled to the memory and configured to execute the instructions to: (Redberg paragraph [0034], In various embodiments, the article(s) of manufacture (e.g., the computer program products) containing the computer programming code may be used by executing the code directly from the machine-readable storage medium or by copying the code from the machine-readable storage medium into another machine-readable storage medium (e.g., a hard disk, RAM, etc.) or by transmitting the code on a network for remote execution. Various methods described herein may be practiced by combining one or more machine-readable storage media containing the code according to the present disclosure with appropriate standard computer hardware to execute the code contained therein. An apparatus for practicing various embodiments of the present disclosure may involve one or more computers (or one or more processors within a single computer) and storage systems containing or having network access to computer program(s) coded in accordance with various methods described herein, and the method steps of the present disclosure could be accomplished by modules, routines, subroutines, or subparts of a computer program product) and use the block containers to store content for a plurality of different data storage services (Redberg paragraph [0009], Methods and systems are described for vendor independent and secure cloud storage distribution and aggregation. According to one embodiment, a generalized application programming interface (API) is provided by a cloud storage gateway device that is logically interposed between one or more third-party cloud storage platforms and users of an enterprise. The API facilitates storing of files, issuing of search requests against the files and retrieval of content of the files. A file storage policy is assigned by the cloud storage gateway device to each user. The assigned file storage policy defines access rights, storage diversity requirements and a type of encryption to be applied to files for the corresponding user. Responsive to receiving, via the generalized API, a request to store a file, (i) creating, by the cloud storage gateway device, searchable encrypted data corresponding to content of the file and/or metadata associated with the file based on the assigned file storage policy; and (ii) distributing, by the cloud storage gateway device, the searchable encrypted data among one or more third-party cloud storage platforms based on the storage diversity requirements defined by the assigned file storage policy. Each storage unit can store a variety of different data storage services, such as file storage platforms, also see Redberg paragraph [0065], At step 310, further obfuscation can be processed on the encrypted file chunks by options such as file padding or random creation of empty files, which can further prevent data leakage. Any other known technique for enhancing encryption of file chunks can also be implemented and is well covered within the scope of the present disclosure. At step 312, the encrypted chunks are finally stored across one or more cloud-based containers. In an implementation, gateway 204 can be configured to store file chunks such that contiguous chunks are not stored together, and instead, are stored on containers provided by different cloud service providers).
Redberg does not teach provide block containers that represent a linear address space of blocks; a plurality of different data storage services comprising at least two of a file storage service, a block storage service, an object storage service, and a database service, wherein the at least two of the file storage service, the block storage service, the object storage service, and the database service share a block container.
However, Brittner teaches provide block containers that represent a linear address space of blocks; (Brittner paragraph [0034], A track may contain circumferentially-disposed arcuate segments called sectors, each of which may represent a unit of storage on the surface of the disk, and the smallest unit of data which can be physically written to or read from the disk. Each sector may correspond to a physical data block, and a physical block address may be identified by a corresponding cylinder, track, and sector. This correspondence may be unique. A logical sector may represent at least one physical data block, and also may be uniquely addressable, for example, by a logical block address (LBA). Logical block addresses may represent a linear mapping of logical sectors from 1 to n. In general, a physical sector can be a group of contiguous logical sectors that are read from or written to the device media in a single operation. The containers of the blocks can store the blocks in a manner to represent the blocks as a linear address space, also see Brittner paragraph [0043], Turning to FIGS. 5A and 5B, a typical linear logical block address space 500 can be described by FIG. 5A and a selective QoS logical block address space 525 according to a present embodiment can be described by FIG. 5B. LBA space 500 may correspond to a 3.0 terabyte (TB) disk drive, utilizing a default QoS configured into the disk drive by a HDD manufacturer (not shown). Typically, QoS may not be configurable after manufacturing. For example, LBA space 500 may represent a 3.0 TB drive configured to provide random access to data, and having a default QoS BER of about 10.sup.-15. On the other hand, LBA space 525 may correspond to a 5.5 terabyte (TB) disk drive, utilizing QoS methods described herein. In FIG. 5B, LBA space 525 is shown as being partitioned into four (4) separate QoS zones, each employing a different QoS BER for data stored thereon).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Redberg with those of Brittner. Brittner teaches using block containers that represent a linear address space of blocks. This is a potential improvement to the memory system In general, a cylinder is a collection of tracks from all recordable surfaces having about the same radial distance from the disk drive circumference. A track may contain circumferentially-disposed arcuate segments called sectors, each of which may represent a unit of storage on the surface of the disk, and the smallest unit of data which can be physically written to or read from the disk. Each sector may correspond to a physical data block, and a physical block address may be identified by a corresponding cylinder, track, and sector. This correspondence may be unique. A logical sector may represent at least one physical data block, and also may be uniquely addressable, for example, by a logical block address (LBA). Logical block addresses may represent a linear mapping of logical sectors from 1 to n. In general, a physical sector can be a group of contiguous logical sectors that are read from or written to the device media in a single operation).

Redberg in view of Brittner does not teach a plurality of different data storage services comprising at least two of a file storage service, a block storage service, an object storage service, and a database service, wherein the at least two of the file storage service, the block storage service, the object storage service, and the database service share a block container.
However, Mimatsu teaches a plurality of different data storage services comprising at least two of a file storage service, a block storage service, an object storage service, and a database service (Mimatsu paragraph [0005], Exemplary embodiments of the invention provide methods and apparatuses for managing and operating block-based thin provisioning disk volumes in file-based storage systems. In one embodiment, the storage system provides a thin provisioning disk volume which stores disk blocks as files in the online storage service. Mapping information does not have to be recorded in the storage system because the existence or absence of a file for a disk block represents the allocation or release of the block. By checking for the existence of a disk block file in the storage service, the storage system can determine whether the disk block is already allocated or not. The storage service can be replaced by some other file-based storage such as NAS which has an NFS or CIFS interface. This invention provides a method and apparatus which has thin provisioning capability with small amount of memory. The user can access online storage service through block-based interface so that the user can build any kind of file system on the storage service. Mimatsu teaches both a block-based storage service as well as a file-based storage service, in addition to other potential storage service embodiments. Also see Mimatsu paragraph [0014], In accordance with another aspect of the invention, a system of operating block-based thin provisioning disk volumes comprises a first storage system; a second storage system; and a network connecting the first storage system and the second storage system. In response to a volume creation request to create a thin provisioning disk volume in the first storage system, the first storage system records attribute information of the block-based thin provisioning disk volume in the first storage system. The first storage system specifies a directory path for the block-based thin provisioning disk volume in a file system in the second storage system. The first storage system creates a directory for the block-based thin provisioning disk volume under the specified directory path).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Redberg and Brittner with those of Mimatsu. Mimatsu teaches the possibility to use a plurality of different storage services. The concept of having multiple different storage services is beneficial in many ways. For one example, a different storage service can be used based on data attributes in order to maximize the efficiency of the storage service and the memory overhead. Additionally, the ability to use different storage services can improve capacity consumption by allowing for additional flexibility and management when mapping information (Mimatsu paragraph [0056], As described above, a thin provisioning volume can be provided by using the file storage service without storing the block mapping information in the storage system, in order to reduce the amount of memory of the system and the cost of hardware. The replication of a thin provisioning volume can be implemented by using a simple file copy capability. Other file system operations such as snapshot are also applied in the same way. Furthermore, a user can build a new file system in the thin provisioning volume independent of the file management function supported by the storage service).

Redberg in view of Brittner in further view of Mimatsu does not teach wherein the at least two of the file storage service, the block storage service, the object storage service, and the database service share a block container.
wherein the at least two of the file storage service, the block storage service, the object storage service, and the database service share a block container (Holt paragraphs [0022-0023], Referring now to FIGS. 1a and 2, the file storage system of FIGS. 1a and 1b creates a logical structure 200. The logical structure 200 includes a user 202 connected to a proxy 204. In one embodiment, the user 202 may be provided by the user device 102, the proxy 204 may be provided by the storage management server 106, and the user 202/proxy 204 connection may be created by the coupling of the user device 102 to the storage management server 106 through the network 104. The proxy 204 is connected to one or more rings 206 such as an object ring 206a, a container ring 206b, and an account ring 206c, described in further detail below, that are connected to an object service 208, container service 210, and an account service 212, respectively, described in further detail below. In other embodiments, there are other types of objects managed by rings, such as a structured data ring, a graph storage ring, or another type of ring (not pictured). In such embodiments, each ring would be connected to an appropriate service, such as a structured data service, a graph service, or another service (not pictured). [0023] Each of object service 208, the container service 210, and the account service 212 are connected to a plurality of storage pools 214. In one embodiment, the rings 206 may include software that is stored on a computer-readable medium location in the storage management server 106 and/or the storage servers 108. In one embodiment, the object service 208, the container service 210, and the account service 212 may include software that is stored on a computer-readable medium located in the storage management server 106 and/or the storage servers 108. In one embodiment, the storage pools 214 may be provided by the storage servers 108. In one embodiment, the proxy 204/rings 206/object service 208/container service 210/account service 212/storage pool 214 connections may be created by the connection of the storage management server 106 with the storage servers 108. In a further embodiment, the rings are implemented at least in part using electrical circuits on a semiconductor chip to achieve better speed and latency. Holt explicitly describes a file and object storage system service in the context of the memory system. Additionally, Holt describes a method of creating a logical structure for the coupling and sharing of data between storage services for a container, which may contain any level of storage (i.e., blocks), see Holt paragraph [0072], As an extension to the container and object storage services, another implementation provides an automatic file deletion and destruction service. The automatic file deletion and destruction service could work on either at the object level in conjunction with the object service 208, or at the container level, in conjunction with the container service 210. In either embodiment, the result would be files or containers that are destroyed when a trigger event occurs, where the most common triggering event is the passage of a specified amount of time).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Redberg and Brittner and Mimatsu with those of Holt. Holt teaches utilizing a different storage service from the storage service that initiated a content change in a block container. This can provide numerous benefits such as reallocating a block container to a storage service that can more efficiently and effectively provide the new As mentioned above, another problem relates to the rebalancing of object replicas stored in the file storage system due to changing membership (i.e., adding or subtracting storage servers or storage pools from the file storage system.) Such methods have been found to require the moving of multiple object replicas of the same object in response to a membership change, which is undesirable. [0052] In one embodiment, the mapping of partitions to multiple storage pools in different zones in the file storage system 100 described above solves these problems. The use of the constrained mapping function to ensure that each partition is mapped to storage pools in different zones ensures that object replicas for the same object are never located in storage pools 214 that are in the same zone (i.e., because any given object received from a user is stored in a partition that is replicated in storage pools that are in different zones.) For example, with each storage server 108 defined as a separate zone, the addition or subtraction of a given storage server 108 from the file storage system 100 thus can only effect one partition replica, and hence one object replica of a given object (i.e., because only one of the partition replica will ever be located on a storage server that is defined as a separate zone.) In similar fashion, the rebalancing associated with changing the zone membership can be accomplished without affecting more than one replica because each zone is guaranteed to only contain one replica of a given partition).

Claim 13 is the corresponding method claim to system claim 1. It is rejected with the same references and rationale.

Regarding claim 2, Redberg in view of Brittner in further view of Mimatsu in further view of Holt teaches The system of claim 1, wherein the block containers comprise a first type of block containers used to represent content for the file storage service and a second type of block containers used to represent content for the block storage service, the object storage service, or the data service (Mimatsu paragraphs [0006-0007], One aspect of the present invention is directed to a method of operating block-based thin provisioning disk volumes in a system including a first storage system which is connected via a network to a second storage system. The method comprises, in response to a volume creation request to create a thin provisioning disk volume in the first storage system, recording in the first storage system attribute information of a block-based thin provisioning disk volume; specifying a directory path for the block-based thin provisioning disk volume in a file system in the second storage system; and creating a directory for the block-based thin provisioning disk volume under the specified directory path. [0007] In some embodiments, the attribute information of the block-based thin provisioning disk volume is stored in a disk volume table and comprises at least one of a volume ID of the block-based thin provisioning disk volume; a file-based flag indicating that each disk block in the block-based thin provisioning disk volume is stored as a disk block file in the file system in the second storage system; a volume size of said each disk block; a file size representing a number of sectors in each disk block file stored in the second storage system; for each storage service provider, a part of a file path for each disk block file stored therein; or a compression algorithm for compressing data in each disk block. The file path is a URL which includes a base URL of the second storage system, a storage ID of the first storage system, a volume ID of the block-based thin provisioning disk volume in the first storage system, a file name including or based on a disk block number of the disk block stored as the disk block file in the second storage system, and an extension representing a compression algorithm used to compress the disk block. The attribute information of the block-based thin provisioning volume further comprises a current provider indicating the storage service provider currently accessed. In Mimatsu, certain groupings and allocations of blocks/containers are designed for a file system management, while others are designed for a block-based storage system. Also see Mimatsu paragraphs [0008-0009]).

Regarding claim 3, Redberg in view of Brittner in further view of Mimatsu in further view of Holt teaches The system of claim 2 claim 1, wherein the block containers support sharing of stored content across block containers of different types (Mimatsu paragraph [0057], In the second embodiment, a NAS is used instead of an online storage service. Two storage systems are connected to two NAS servers and share the capacity of the NAS servers. Each disk block is stored as a file in the NAS. If a file system used for a volume is full, a file is created in another available file system and a symbolic link which refers to the file is created in the former file system. The sharing of the NAS allows a storage system to discover and import thin provisioning volumes managed by another storage system. The files in the NAS are accessed by using the NFS or CIFS protocol after mounting exported file systems. In this embodiment, the disk block files are divided into disk block groups. Each disk block group is contained in a directory in the NAS. The existence of a file is detected by referring to a directory instead of detecting an error of the read operation. The fail over function and data compression function are omitted for simplicity of the explanation. The difference from the first embodiment is described below. The data contained in each of the two different storage systems (file and block systems) can be transferred and shared between each other).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Redberg and Brittner with those of Mimatsu and Holt. Mimatsu teaches that the data stored in the file storage service and block storage service can be shared between each other, which is a clear improvement as it allows for the data to be transmitted to a storage which better fits the particular data’s attributes at the given time, as well as allow for features such as snapshot recovery (Mimatsu paragraph [0056], As described above, a thin provisioning volume can be provided by using the file storage service without storing the block mapping information in the storage system, in order to reduce the amount of memory of the system and the cost of hardware. The replication of a thin provisioning volume can be implemented by using a simple file copy capability. Other file system operations such as snapshot are also applied in the same way. Furthermore, a user can build a new file system in the thin provisioning volume independent of the file management function supported by the storage service).


A data storage system comprising: a memory storing instructions; and a processor communicatively coupled to the memory and configured to execute the instructions to: (Redberg paragraph [0034], In various embodiments, the article(s) of manufacture (e.g., the computer program products) containing the computer programming code may be used by executing the code directly from the machine-readable storage medium or by copying the code from the machine-readable storage medium into another machine-readable storage medium (e.g., a hard disk, RAM, etc.) or by transmitting the code on a network for remote execution. Various methods described herein may be practiced by combining one or more machine-readable storage media containing the code according to the present disclosure with appropriate standard computer hardware to execute the code contained therein. An apparatus for practicing various embodiments of the present disclosure may involve one or more computers (or one or more processors within a single computer) and storage systems containing or having network access to computer program(s) coded in accordance with various methods described herein, and the method steps of the present disclosure could be accomplished by modules, routines, subroutines, or subparts of a computer program product) and use the block containers to store content for a data storage service that is not a block storage service (Redberg paragraph [0009], Methods and systems are described for vendor independent and secure cloud storage distribution and aggregation. According to one embodiment, a generalized application programming interface (API) is provided by a cloud storage gateway device that is logically interposed between one or more third-party cloud storage platforms and users of an enterprise. The API facilitates storing of files, issuing of search requests against the files and retrieval of content of the files. A file storage policy is assigned by the cloud storage gateway device to each user. The assigned file storage policy defines access rights, storage diversity requirements and a type of encryption to be applied to files for the corresponding user. Responsive to receiving, via the generalized API, a request to store a file, (i) creating, by the cloud storage gateway device, searchable encrypted data corresponding to content of the file and/or metadata associated with the file based on the assigned file storage policy; and (ii) distributing, by the cloud storage gateway device, the searchable encrypted data among one or more third-party cloud storage platforms based on the storage diversity requirements defined by the assigned file storage policy. Each storage unit can store a variety of different data storage services, such as file storage platforms, also see Redberg paragraph [0065], At step 310, further obfuscation can be processed on the encrypted file chunks by options such as file padding or random creation of empty files, which can further prevent data leakage. Any other known technique for enhancing encryption of file chunks can also be implemented and is well covered within the scope of the present disclosure. At step 312, the encrypted chunks are finally stored across one or more cloud-based containers. In an implementation, gateway 204 can be configured to store file chunks such that contiguous chunks are not stored together, and instead, are stored on containers provided by different cloud service providers).
Redberg does not teach provide block containers that represent a linear address space of blocks, a plurality of different data storage services comprising at least two of a file storage service, a block storage service, an object storage service, and a database service, wherein the at least two of the file storage service, the block storage service, the object storage service, and the database service share a block container.
However, Brittner teaches provide block containers that represent a linear address space of blocks; (Brittner paragraph [0034], A track may contain circumferentially-disposed arcuate segments called sectors, each of which may represent a unit of storage on the surface of the disk, and the smallest unit of data which can be physically written to or read from the disk. Each sector may correspond to a physical data block, and a physical block address may be identified by a corresponding cylinder, track, and sector. This correspondence may be unique. A logical sector may represent at least one physical data block, and also may be uniquely addressable, for example, by a logical block address (LBA). Logical block addresses may represent a linear mapping of logical sectors from 1 to n. In general, a physical sector can be a group of contiguous logical sectors that are read from or written to the device media in a single operation. The containers of the blocks can store the blocks in a manner to represent the blocks as a linear address space, also see Brittner paragraph [0043], Turning to FIGS. 5A and 5B, a typical linear logical block address space 500 can be described by FIG. 5A and a selective QoS logical block address space 525 according to a present embodiment can be described by FIG. 5B. LBA space 500 may correspond to a 3.0 terabyte (TB) disk drive, utilizing a default QoS configured into the disk drive by a HDD manufacturer (not shown). Typically, QoS may not be configurable after manufacturing. For example, LBA space 500 may represent a 3.0 TB drive configured to provide random access to data, and having a default QoS BER of about 10.sup.-15. On the other hand, LBA space 525 may correspond to a 5.5 terabyte (TB) disk drive, utilizing QoS methods described herein. In FIG. 5B, LBA space 525 is shown as being partitioned into four (4) separate QoS zones, each employing a different QoS BER for data stored thereon).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Redberg with those of Brittner. Brittner teaches using block containers that represent a linear address space of blocks. This is a potential improvement to the memory system by allowing for certain features such as contiguous logical sector mapping, or bulk reading/writing commands in a single operation, given that the structure of the block data storage is predetermined (Brittner paragraph [0034], In general, a cylinder is a collection of tracks from all recordable surfaces having about the same radial distance from the disk drive circumference. A track may contain circumferentially-disposed arcuate segments called sectors, each of which may represent a unit of storage on the surface of the disk, and the smallest unit of data which can be physically written to or read from the disk. Each sector may correspond to a physical data block, and a physical block address may be identified by a corresponding cylinder, track, and sector. This correspondence may be unique. A logical sector may represent at least one physical data block, and also may be uniquely addressable, for example, by a logical block address (LBA). Logical block addresses may represent a linear mapping of logical sectors from 1 to n. In general, a physical sector can be a group of contiguous logical sectors that are read from or written to the device media in a single operation).

a plurality of different data storage services comprising at least two of a file storage service, a block storage service, an object storage service, and a database service, wherein the at least two of the file storage service, the block storage service, the object storage service, and the database service share a block container.
However, Mimatsu teaches a plurality of different data storage services comprising at least two of a file storage service, a block storage service, an object storage service, and a database service (Mimatsu paragraph [0005], Exemplary embodiments of the invention provide methods and apparatuses for managing and operating block-based thin provisioning disk volumes in file-based storage systems. In one embodiment, the storage system provides a thin provisioning disk volume which stores disk blocks as files in the online storage service. Mapping information does not have to be recorded in the storage system because the existence or absence of a file for a disk block represents the allocation or release of the block. By checking for the existence of a disk block file in the storage service, the storage system can determine whether the disk block is already allocated or not. The storage service can be replaced by some other file-based storage such as NAS which has an NFS or CIFS interface. This invention provides a method and apparatus which has thin provisioning capability with small amount of memory. The user can access online storage service through block-based interface so that the user can build any kind of file system on the storage service. Mimatsu teaches both a block-based storage service as well as a file-based storage service, in addition to other potential storage service embodiments. Also see Mimatsu paragraph [0014], In accordance with another aspect of the invention, a system of operating block-based thin provisioning disk volumes comprises a first storage system; a second storage system; and a network connecting the first storage system and the second storage system. In response to a volume creation request to create a thin provisioning disk volume in the first storage system, the first storage system records attribute information of the block-based thin provisioning disk volume in the first storage system. The first storage system specifies a directory path for the block-based thin provisioning disk volume in a file system in the second storage system. The first storage system creates a directory for the block-based thin provisioning disk volume under the specified directory path).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Redberg and Brittner with those of Mimatsu. Mimatsu teaches the possibility to use a plurality of different storage services. The concept of having multiple different storage services is beneficial in many ways. For one example, a different storage service can be used based on data attributes in order to maximize the efficiency of the storage service and the memory overhead. Additionally, the ability to use different storage services can improve capacity consumption by allowing for additional flexibility and management when mapping information (Mimatsu paragraph [0056], As described above, a thin provisioning volume can be provided by using the file storage service without storing the block mapping information in the storage system, in order to reduce the amount of memory of the system and the cost of hardware. The replication of a thin provisioning volume can be implemented by using a simple file copy capability. Other file system operations such as snapshot are also applied in the same way. Furthermore, a user can build a new file system in the thin provisioning volume independent of the file management function supported by the storage service).

Redberg in view of Brittner in further view of Mimatsu does not teach wherein the at least two of the file storage service, the block storage service, the object storage service, and the database service share a block container.
However, Holt teaches wherein the at least two of the file storage service, the block storage service, the object storage service, and the database service share a block container (Holt paragraphs [0022-0023], Referring now to FIGS. 1a and 2, the file storage system of FIGS. 1a and 1b creates a logical structure 200. The logical structure 200 includes a user 202 connected to a proxy 204. In one embodiment, the user 202 may be provided by the user device 102, the proxy 204 may be provided by the storage management server 106, and the user 202/proxy 204 connection may be created by the coupling of the user device 102 to the storage management server 106 through the network 104. The proxy 204 is connected to one or more rings 206 such as an object ring 206a, a container ring 206b, and an account ring 206c, described in further detail below, that are connected to an object service 208, container service 210, and an account service 212, respectively, described in further detail below. In other embodiments, there are other types of objects managed by rings, such as a structured data ring, a graph storage ring, or another type of ring (not pictured). In such embodiments, each ring would be connected to an appropriate service, such as a structured data service, a graph service, or another service (not pictured). [0023] Each of object service 208, the container service 210, and the account service 212 are connected to a plurality of storage pools 214. In one embodiment, the rings 206 may include software that is stored on a computer-readable medium location in the storage management server 106 and/or the storage servers 108. In one embodiment, the object service 208, the container service 210, and the account service 212 may include software that is stored on a computer-readable medium located in the storage management server 106 and/or the storage servers 108. In one embodiment, the storage pools 214 may be provided by the storage servers 108. In one embodiment, the proxy 204/rings 206/object service 208/container service 210/account service 212/storage pool 214 connections may be created by the connection of the storage management server 106 with the storage servers 108. In a further embodiment, the rings are implemented at least in part using electrical circuits on a semiconductor chip to achieve better speed and latency. Holt explicitly describes a file and object storage system service in the context of the memory system. Additionally, Holt describes a method of creating a logical structure for the coupling and sharing of data between storage services for a container, which may contain any level of storage (i.e., blocks), see Holt paragraph [0072], As an extension to the container and object storage services, another implementation provides an automatic file deletion and destruction service. The automatic file deletion and destruction service could work on either at the object level in conjunction with the object service 208, or at the container level, in conjunction with the container service 210. In either embodiment, the result would be files or containers that are destroyed when a trigger event occurs, where the most common triggering event is the passage of a specified amount of time).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Redberg and Brittner and Mimatsu with those of Holt. Holt teaches utilizing a different storage service from the storage service that initiated a content change in a block container. This can provide numerous benefits such as reallocating a block container to a storage service that can more efficiently and effectively provide the new data requirement rather than the originally used storage service (Holt paragraph [0051-0052], As mentioned above, another problem relates to the rebalancing of object replicas stored in the file storage system due to changing membership (i.e., adding or subtracting storage servers or storage pools from the file storage system.) Such methods have been found to require the moving of multiple object replicas of the same object in response to a membership change, which is undesirable. [0052] In one embodiment, the mapping of partitions to multiple storage pools in different zones in the file storage system 100 described above solves these problems. The use of the constrained mapping function to ensure that each partition is mapped to storage pools in different zones ensures that object replicas for the same object are never located in storage pools 214 that are in the same zone (i.e., because any given object received from a user is stored in a partition that is replicated in storage pools that are in different zones.) For example, with each storage server 108 defined as a separate zone, the addition or subtraction of a given storage server 108 from the file storage system 100 thus can only effect one partition replica, and hence one object replica of a given object (i.e., because only one of the partition replica will ever be located on a storage server that is defined as a separate zone.) In similar fashion, the rebalancing associated with changing the zone membership can be accomplished without affecting more than one replica because each zone is guaranteed to only contain one replica of a given partition).

Regarding claim 9, Redberg in view of Brittner in further view of Mimatsu and further in view of Holt teaches The system of claim 8, wherein the different data storage services comprise a file storage service and a block storage service (Mimatsu paragraphs [0006-0007], One aspect of the present invention is directed to a method of operating block-based thin provisioning disk volumes in a system including a first storage system which is connected via a network to a second storage system. The method comprises, in response to a volume creation request to create a thin provisioning disk volume in the first storage system, recording in the first storage system attribute information of a block-based thin provisioning disk volume; specifying a directory path for the block-based thin provisioning disk volume in a file system in the second storage system; and creating a directory for the block-based thin provisioning disk volume under the specified directory path. [0007] In some embodiments, the attribute information of the block-based thin provisioning disk volume is stored in a disk volume table and comprises at least one of a volume ID of the block-based thin provisioning disk volume; a file-based flag indicating that each disk block in the block-based thin provisioning disk volume is stored as a disk block file in the file system in the second storage system; a volume size of said each disk block; a file size representing a number of sectors in each disk block file stored in the second storage system; for each storage service provider, a part of a file path for each disk block file stored therein; or a compression algorithm for compressing data in each disk block. The file path is a URL which includes a base URL of the second storage system, a storage ID of the first storage system, a volume ID of the block-based thin provisioning disk volume in the first storage system, a file name including or based on a disk block number of the disk block stored as the disk block file in the second storage system, and an extension representing a compression algorithm used to compress the disk block. The attribute information of the block-based thin provisioning volume further comprises a current provider indicating the storage service provider currently accessed. In Mimatsu, certain groupings and allocations of blocks/containers are designed for a file system management, while others are designed for a block-based storage system. Also see Mimatsu paragraphs [0008-0009]) share a block container (Holt paragraphs [0022-0023], Referring now to FIGS. 1a and 2, the file storage system of FIGS. 1a and 1b creates a logical structure 200. The logical structure 200 includes a user 202 connected to a proxy 204. In one embodiment, the user 202 may be provided by the user device 102, the proxy 204 may be provided by the storage management server 106, and the user 202/proxy 204 connection may be created by the coupling of the user device 102 to the storage management server 106 through the network 104. The proxy 204 is connected to one or more rings 206 such as an object ring 206a, a container ring 206b, and an account ring 206c, described in further detail below, that are connected to an object service 208, container service 210, and an account service 212, respectively, described in further detail below. In other embodiments, there are other types of objects managed by rings, such as a structured data ring, a graph storage ring, or another type of ring (not pictured). In such embodiments, each ring would be connected to an appropriate service, such as a structured data service, a graph service, or another service (not pictured). [0023] Each of object service 208, the container service 210, and the account service 212 are connected to a plurality of storage pools 214. In one embodiment, the rings 206 may include software that is stored on a computer-readable medium location in the storage management server 106 and/or the storage servers 108. In one embodiment, the object service 208, the container service 210, and the account service 212 may include software that is stored on a computer-readable medium located in the storage management server 106 and/or the storage servers 108. In one embodiment, the storage pools 214 may be provided by the storage servers 108. In one embodiment, the proxy 204/rings 206/object service 208/container service 210/account service 212/storage pool 214 connections may be created by the connection of the storage management server 106 with the storage servers 108. In a further embodiment, the rings are implemented at least in part using electrical circuits on a semiconductor chip to achieve better speed and latency. Holt explicitly describes a file and object storage system service in the context of the memory system. Additionally, Holt describes a method of creating a logical structure for the coupling and sharing of data between storage services for a container, which may contain any level of storage (i.e., blocks), see Holt paragraph [0072], As an extension to the container and object storage services, another implementation provides an automatic file deletion and destruction service. The automatic file deletion and destruction service could work on either at the object level in conjunction with the object service 208, or at the container level, in conjunction with the container service 210. In either embodiment, the result would be files or containers that are destroyed when a trigger event occurs, where the most common triggering event is the passage of a specified amount of time).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Redberg and Brittner with those of Mimatsu and Holt. Mimatsu teaches the possibility to use a plurality of different storage services. The concept of having multiple different storage services is beneficial in many ways. For one example, a different storage service can be used based on data attributes in order to maximize the efficiency of the storage service and the memory overhead. Additionally, the ability to use different storage services can improve capacity consumption by allowing for additional flexibility and management when mapping information (Mimatsu paragraph [0056], As described above, a thin provisioning volume can be provided by using the file storage service without storing the block mapping information in the storage system, in order to reduce the amount of memory of the system and the cost of hardware. The replication of a thin provisioning volume can be implemented by using a simple file copy capability. Other file system operations such as snapshot are also applied in the same way. Furthermore, a user can build a new file system in the thin provisioning volume independent of the file management function supported by the storage service). Holt teaches sharing a block container/storage between different storage services, which allows the memory system to contain far more data and allow for more efficient access and utilization of that data, while also ensuring data safety (Holt paragraph [0004], As the use of cloud computing has grown, cloud service providers such as Rackspace Hosting Inc. of San Antonio, Tex., have been confronted with the need to greatly expand file storage capabilities rapidly while making such expansions seamless to their users. Conventional file storage systems and methods to expand such systems suffer from several limitations that can jeopardize data stored in the object storage system. In addition, known techniques use up substantial resources of the object storage system to accomplish expansion while also ensuring data safety. Finally, the centralization of data storage brings with it issues of scale. A typical local storage system (such as the hard drive in a computer) may store thousands or millions of individual files for a single user. A cloud-computing-based storage system is designed to address the needs of thousands or millions of different users simultaneously, with corresponding increases in the number of files stored).

Regarding claim 24, Redberg in view of Brittner in further view of Mimatsu and further in view of Holt teaches The method of claim 13, wherein a change to content of the block container initiated by one of the file storage service, the block storage service, the object storage service, or the database service is inherited by another of the file storage service, the block storage service, the object storage service, or the database service (Holt paragraph [0091], In a second implementation of this access denial function, the automatic deletion service 700 further includes a number of subsidiary containers 770 in a policy area 760 that have similar deletion characteristics. The information used to access this subsidiary container is associated with the object. While files could be grouped for common deletion for any reason, the most common reason for common deletion is time, i.e., a number of objects all are set to expire (and be auto-deleted) the same day. This embodiment will discuss deletion groups in the context of time, but any other common policy can also be treated the same way. For example, secure records could be deleted when a project is finished, when a processing run is completed, when they are to move to a different storage medium, or when a security policy dictates. Holt teaches a change in data to the container which can be transferred between storage service types, such as from an object storage service to a file storage service, see Holt paragraph [0094], When there is a request for an object, the request goes through a single indirection to retrieve the actual file. The placeholder file is consulted for the location of the data file (and in embodiments that store encryption information for the file, possibly encryption keys) and the object is retrieved, decrypted if necessary, and returned. When an object is queued for deletion, the access information can be removed from the placeholder object, leading to an immediate denial of availability for the restricted file, even if the object has not yet been eradicated from disk. In an embodiment using both encryption and policy indirection, resetting (or destroying) the attributes on the placeholder file is enough to render the file both inaccessible to external users and scrambled—thus practically unavailable—to internal users).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Redberg and Brittner with those of Mimatsu and Holt. Holt teaches utilizing a different storage service from the storage service that initiated a content change in a block container. This can provide numerous benefits such as reallocating a block As mentioned above, another problem relates to the rebalancing of object replicas stored in the file storage system due to changing membership (i.e., adding or subtracting storage servers or storage pools from the file storage system.) Such methods have been found to require the moving of multiple object replicas of the same object in response to a membership change, which is undesirable. [0052] In one embodiment, the mapping of partitions to multiple storage pools in different zones in the file storage system 100 described above solves these problems. The use of the constrained mapping function to ensure that each partition is mapped to storage pools in different zones ensures that object replicas for the same object are never located in storage pools 214 that are in the same zone (i.e., because any given object received from a user is stored in a partition that is replicated in storage pools that are in different zones.) For example, with each storage server 108 defined as a separate zone, the addition or subtraction of a given storage server 108 from the file storage system 100 thus can only effect one partition replica, and hence one object replica of a given object (i.e., because only one of the partition replica will ever be located on a storage server that is defined as a separate zone.) In similar fashion, the rebalancing associated with changing the zone membership can be accomplished without affecting more than one replica because each zone is guaranteed to only contain one replica of a given partition).

The method of claim 13, wherein multiple identities are provided for the block container, the multiple identities comprising a first identifier used by one of the file storage service, the block storage service, the object storage service, or the database service and a second identifier used by another of the file storage service, the block storage service, the object storage service, or the database service, the second identifier different from the first identifier (Holt paragraph [0037], In a second embodiment, a constrained mapping function is applied to portions of the partition identification (e.g., the portions of the partition identification that the constrained mapping function is applied to) may be bits of the output of the original hashing function is applied to the object. For example, the number of bits to which the constrained mapping function is applied may be known as the partition power, and 2 to the partition power may indicate the partition count. The constrained mapping function is designed to return a storage pool location for each portion of the partition identification to which it is applied, and the storage pool locations returned for a given partition identification will each correspond to storage pools 214 in different zones. These storage pool locations are then associated with the partition identification. Thus, the partition corresponding to the partition identification is replicated multiple times in the file storage system 100 (i.e., a partition replica is included in each storage pool corresponding to the storage pool locations determined from the constrained mapping function.) The method 400 then proceeds to block 408 where the object is stored according to the partition. The object received by the user 202 in block 402 of the method 400 may then be stored according to the partition corresponding to the partition identification, which results in multiple object replicas for the object being stored in storage pools that are in different zones in the file storage system 100. In another embodiment, the constrained mapping function is used to determined storage pool locations that are in different zones for each partition prior to the object being received by the user 202, discussed in further detail below. Each of the different storage services, whether it be a file storage service or an object storage service, can be associated with a unique and distinct identifier. Also see Holt paragraph [0044], Thus, the partition corresponding to the partition identification is replicated across storage pools that are in different zones (here, zones 1, 3, and 7.) At block 408 of the method 400, the object received from the user 202 is then stored, using the partition corresponding to the partition identification, in each of the storage pools corresponding to the storage pool locations returned by the application of the constrained mapping function to portions of the partition identification. Thus, 3 replicas of the object received from the user 202 are stored in the file storage system 100 in storage pools that are located in different zones (zones 1, 3, and 7.)).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Redberg and Brittner with those of Mimatsu and Holt. Holt teaches a process of using a hash function to generate an identifier for a storage partition that can be differentiated based on a storage service used. This can provide an easy method for distinguishing between data stored via an object storage service or data stored via a file storage service, which can then be used by the memory system for various functions Thus, the partition corresponding to the partition identification is replicated across storage pools that are in different zones (here, zones 1, 3, and 7.) At block 408 of the method 400, the object received from the user 202 is then stored, using the partition corresponding to the partition identification, in each of the storage pools corresponding to the storage pool locations returned by the application of the constrained mapping function to portions of the partition identification. Thus, 3 replicas of the object received from the user 202 are stored in the file storage system 100 in storage pools that are located in different zones (zones 1, 3, and 7.) In one embodiment, each of the storage pool locations are IP addresses, i.e., when each of the storage pools are separate storage servers. In one embodiment, the constrained mapping function is a hash function. However, one of skill in the art will recognize that a variety of functions may be used to ensure that each partition is mapped to storage pools that are in different zones without departing from the scope of the present disclosure. In another embodiment, the constrained mapping function is applied to the file storage system 100 before the object is received by the user 202 at block 402 in order to accomplish the mapping of the partitions to storage pools described above with reference to block 406 of the method 400. For example, the total number of partitions and the total number of storage servers/storage pools in the file storage system 100 may (and typically will) be known. With that knowledge, the constrained mapping function is used to map each partition in the file storage system 100 to a plurality of storage pools that are in different zones, and that information is stored in a constrained mapping database).

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redberg in view of Brittner in further view of Mimatsu and further in view of Holt as applied to claim 1 and 13 above, and further in view of Frolikov (US Publication No. 2019/0146907 -- "Frolikov").

Regarding claim 7, Redberg in view of Brittner in further view of Mimatsu in further view of Holt and in further view of Frolikov teaches The system of claim 1, wherein the processor is configured to execute the instructions to virtually copy one or more of the block containers that are associated with one of the data storage services for use by another of the data storage services (Frolikov paragraphs [0076-0078], The data manager (227) receives data access commands. A data access request (e.g., read, write) from the host (e.g., 101 in FIG. 1) identifies a namespace ID (251) and an LBA address (253) in the namespace ID (251) to read, write, or erase data from a memory unit identified by the namespace ID (251) and the LBA address (253). Using the namespace map (255), the data manager (227) converts the combination of the namespace ID (251) and the LBA address (253) to a mapped logical address (257) in the corresponding L-block (e.g., 231, 233, . . . , 237, 239). [0077] The local manager (229) translates the mapped logical address (257) to a physical address (259). The logical addresses in the L-block (e.g., 231, 233, . . . , 237, 239) can be mapped to the physical addresses (259) in the storage media (e.g., 109 in FIG. 1), as if the mapped logical addresses (257) were virtually allocated to a virtual namespace that covers the entire non-volatile storage media (109). [0078] Thus, the namespace map (255) can be seen to function as a block-wise map of logical addresses defined in a current set of namespaces (221, 223) created/allocated on the storage device (103) to the mapped logical addresses (257) defined on the virtual namespace. Since the virtual namespace does not change when the current allocation of the current set of namespaces (221, 223) changes, the details of the current namespaces (221, 223) are completely shielded from the local manager (229) in translating the mapped logical addresses (e.g., 257) to physical addresses (e.g., 259). Data can be copied via a virtual copy namespace for data storage services).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Redberg and Brittner and Mimatsu and Holt with those of Frolikov. Frolikov teaches using a virtual copy for one or more of the block containers, which is a common method of implementing a namespace map to help with a variety of factors, such as computational efficiency (Frolikov paragraph [0079], Preferably, the implementation of the namespace map (255) is lean in memory footprint and optimal in computational efficiency (e.g., using a data structure like the one illustrated in FIG. 4)).

Regarding claim 17, Redberg in view of Brittner in further view of Mimatsu in further view of Holt and further in view of Frolikov teaches The method of claim 13, wherein: providing the block containers comprises thin provisioning the block containers; and using the block containers to store content comprises dynamically writing the content to the block containers (Frolikov paragraphs [0154-0158], The techniques of allocating a namespace through namespace mapping of full and/or partial L-blocks, discussed above in connection with FIGS. 1-12, can be used to implement dynamic adjustment of namespace sizes, including namespace expansion, namespace reduction, and thin provisioning of namespaces, as further discussed below. FIGS. 13-16 illustrate examples of adjusting sizes of namespaces through namespace mapping. A namespace can be adjusted in size to add or remove an L-block of the predetermined block size (133). For example, FIG. 13 shows a name space (221) having blocks (241, 243) being mapped to L-blocks (233, 237) before being expanded (363) to have blocks (241, 243, 361) that are mapped to L-blocks (233, 237, 239) respectively. To expand the namespace (221) by a block (361) having the predetermined block size (133), the namespace map (e.g., 273) of the namespace (221) is updated to include the identification of the L-block (239) that is allocated as the expanded capacity of the namespace (221). Thin provisioned block containers can be allocated or deallocated for a specific range and dynamically written to a given container via a namespace utilization. Also see Frolikov paragraph [0153]. For further detail on dynamic allocation, see Frolikov paragraph [0031], There are challenges in efficiently implementing the mapping of LBA addresses defined in multiple namespaces into physical memory elements in the storage device and in efficiently using the storage capacity of the storage device, especially when it is desirable to dynamically allocate).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Redberg and Brittner and Mimatsu and Holt with those of Frolikov. Frolikov teaches deallocating block ranges via thin provisioned block containers, which can allow Optionally, the method further includes: after combining free partial blocks (e.g., 113 and 115) in the free block pool (160), determining whether a combined free partial block (e.g., 127) is a full free block that has the predetermined block size (133); and in response to a determination that the combined free partial block (e.g., 127) has the predetermined block size (133), removing the combined free partial block (e.g., 127) from the free block pool (160), such that the free block pool (160) contains only the identifications of partial free blocks; and free full blocks can be more efficiently represented by a list of full block identifiers, where each block in the free block pool (160) is represented by a partial block identifier having an identification of an unit in the block and a chunk size. [0154] The techniques of allocating a namespace through namespace mapping of full and/or partial L-blocks, discussed above in connection with FIGS. 1-12, can be used to implement dynamic adjustment of namespace sizes, including namespace expansion, namespace reduction, and thin provisioning of namespaces, as further discussed below).


Claims 4, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redberg in view of Brittner in further view of Mimatsu in further view of Holt as applied to claim 1 and 13 above, and further in view of Edwards et al. (US Publication No. 2005/0246401 -- "Edwards") and further in view of Pentland et al. (US Publication No. 2019/0199512 -- "Pentland").

The system of claim 1, wherein the block containers are configured to support snapshots, clones, replication, deduplication, compression, (Edwards paragraph [0025], In accordance with an aspect of the present invention, each vvol is a file system that may be associated with a novel container file. Each vvol has its own logical properties, such as snapshot operation functionality, while utilizing existing algorithms of the conventional file system layout implementation; an exception involves a free block in the container file that is returned to the aggregate. In particular, free space is not partitioned among the multiple vvols of the aggregate; the free storage space is owned by the aggregate. This aspect of the present invention is notable because free space is a key determinant of write allocation efficiency. Since free space is not held by a vvol and the size of the vvol is the number of blocks it can use, not the size of the container file, the present invention also allows for flexible sizing, including "over-committing" and "sparse provisioning". In Edwards, the block containers support many features such as snapshots, as well as cloning, replication, and flexible sizing such as compressing, also see Edwards paragraph [0080], Illustratively, there is one owner map 800 per aggregate 600, wherein the owner map 800 may be configured to provided a simple mapping of (pvbn-to-vvbn) or a more elaborate (pvbn-to-vvol,vvbn). In the former case, the size of the owner map amounts to approximately 0.1% of the file system (i.e., size of a conventional block map), whereas in the latter case, the owner map size is twice that amount. However, the additional information contained in the latter case is useful in various applications such as, e.g., file system checking and cloning operations. A pvbn is owned by only one vvol and, in some situations, is not owned by any vvol (and thus owned by the aggregate). Entries 810 of the owner map 800 are only maintained for pvbn blocks that are allocated in the aggregate 600. Thus, for each entry 810 in the owner map 800, the file system 280 can locate the container file 700 defined by the vvid and locate the fbn of the file (corresponding to the vvbn of the entry) and the resulting block is the pvbn (on disk)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Redberg and Brittner and Mimatsu and Holt with those of Edwards. Edwards teaches using block containers configured to support a variety of features such as snapshots and compression among others, which allows for improved read performance and spacing efficiency (Edwards paragraph [0026-0027], Another aspect of the present invention involves linking of a wbn space for each vvol to an overall, underlying pvbn space of the aggregate. Here, the wbn space of a vvol is used for efficient data management operations at the vvol granularity, while the pvbn space is used for read data path performance of buffer trees for files of the vvols. This latter aspect of the invention utilizes a container map per vvol and an owner map of the aggregate. The container map provides a "forward mapping" of vvbns of a vvol to pvbns of the aggregate, whereas the owner map provides a "backward mapping" between the pvbns and vvbns. [0027] Advantageously, the extended file system layout assembles a group of disks into an aggregate having a large, underlying storage space and flexibly allocates that space among the vvols. To that extent, the vvols have behaviors that are similar to those of qtrees, including access to all free block space within the aggregate without space boundary limitations. Sizing of a vvol is flexible, avoiding partitioning of storage space and any resulting problems. The present invention provides substantial performance advantages of a nave nested volumes implementation, particularly as optimized for low-latency read performance).

Redberg in view of Brittner in further view of Mimatsu in further view of Holt and further in view of Edwards does not teach and encryption of the block containers.
However, Pentland teaches encryption of the block containers (Pentland paragraph [0024], Techniques described herein allow for data stored in a distributed system, such as in a hash chain, to be re-encrypted while still maintaining a guarantee of the data's integrity on the chain (e.g., by storing the re-encrypted data in a new hash chain, which is resistant to modification and provides a variety of security features). Furthermore, embodiments of the present disclosure are more efficient and may require fewer processing resources than alternative techniques for re-encrypting data stored in distributed systems. For example, by placing all of the data from a plurality of blocks into a container and applying an encryption technique once to the container, rather than applying encryption techniques to the data from each block separately, techniques described herein may beneficially reduce the processing resources necessary to manage the encrypted data. Furthermore, certain embodiments may improve storage efficiency in distributed systems. For example, when an encrypted container is stored separately from a distributed system (e.g., in a remote storage), and the first one or more blocks contain a reference to the storage location of the encrypted container, storage resources of the distributed system are freed up. Due to the fact that storing data in certain types of data structures such as hash chains may be expensive, and may require additional processing resources (e.g., to employ established protocols for validating each new block), storing an encrypted container separately from such data structures may be advantageous for the functioning of the system. Block containers can be encrypted for extra security).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Redberg and Brittner and Mimatsu and Holt and Edwards with those of Pentland. Pentland teaches using block containers which contain the ability to be encrypted. Encrypting blocks/memory is a common technique of increasing the security level of a memory system or of specific sections of memory containing secret/valuable information/data (Pentland paragraph [0025], Furthermore, certain embodiments may improve storage efficiency in distributed systems. For example, when an encrypted container is stored separately from a distributed system (e.g., in a remote storage), and the first one or more blocks contain a reference to the storage location of the encrypted container, storage resources of the distributed system are freed up. Due to the fact that storing data in certain types of data structures such as hash chains may be expensive, and may require additional processing resources (e.g., to employ established protocols for validating each new block), storing an encrypted container separately from such data structures may be advantageous for the functioning of the system).

.


Claims 5-6, 10-11, 14, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redberg in view of Brittner in further view of Mimatsu in further view of Holt as applied to claim 1 and 13 above, and further in view of De Spiegeleer et al. (US Publication No. 2016/0119428 -- "De Spiegeleer").

Regarding claim 5, Redberg in view of Brittner in further view of Mimatsu in further view of Holt and further in view of De Spiegeleer teaches The system of claim 1, wherein the processor is configured to execute the instructions to: provide the block containers by performing one or more operations comprising presenting handles for the block containers; and use the block containers to store content by performing one or more operations comprising using the handles to write the content to the block containers and to read the content from the block containers (De Spiegeleer paragraph [0015], According to a first aspect of the invention there is provided a device driver comprising a block device interface able to handle data in the form of small, fixed length data blocks and an object reader/writer able to transfer data in the form of larger data objects from and/or to a storage system, said device driver comprising: [0016] aggregation means for aggregating said data blocks into one or more container objects suited for storage in said object store; and [0017] log means for maintaining in at least one log file for each data block an identification of a container object wherein said data block is stored and an identification of the location of said data block in said container object. the block containers perform operations, specifically reading and writing data objects, using a handle via a block device interface).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Redberg and Brittner and Mimatsu and Holt with those of De Spiegeleer. De Spiegeleer teaches using handles to write/read data from the block containers, which can improve performance and reliability for the aforementioned read/write operations (De Spiegeleer paragraph [0071], According to a fourth aspect of the invention there is provided a method for providing a block device interface able to handle data in the form of small, fixed length data blocks and an object reader/writer for transferring data to an object storage system able to store data in the form of larger data objects, the method operating in accordance with the device driver, the application programming interface or software application module according to any of the previous aspects of the invention).

Claim 18 is the corresponding method claim to system claim 5. It is rejected with the same references and rationale.

Regarding claim 6, Redberg in view of Brittner in further view of Mimatsu in further view of Holt and further in view of De Spiegeleer teaches The system of claim 1, wherein the processor is configured to execute the instructions to use the block containers to store content by performing one or more operations comprising writing the content to a data store operating as a bulk backend for a data storage service included in the plurality of different data storage services (De Spiegeleer paragraphs [0006-0007], Logical Block Addressing (LBA) is a particularly simple linear addressing scheme. Blocks are located by an index, with the first block being LBA=0, the second LBA=1, and so on. The LBA scheme replaces earlier schemes which exposed the physical details of the storage device to the software of the operating system. Chief among these was the cylinder-head-sector (CHS) scheme, where blocks were addressed by means of a tuple which defined the cylinder, head, and sector at which they appeared on the hard disk. Current LBA schemes allow disks of size 128 PetaByte to be addressed, assuming a block size of 512 bytes. [0007] A storage snapshot is a set of reference markers, or pointers, to data stored on a disk drive, on a tape, or in a storage area network (SAN). A snapshot is something like a detailed table of contents, but it is treated by the computer as a complete data backup. Snapshots streamline access to stored data and can speed up the process of data recovery. In current storage technologies, there are two main types of storage snapshot, called the copy-on-write (or low-capacity) snapshot and the split-mirror snapshot. Utilities are available that can automatically generate either type. Writing data can be done to a bulk backend as a backup data storage device for writing operations. This can be done for the linearly addressed block containers).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Redberg and Brittner and Mimatsu and Holt with those of De Spiegeleer. De A copy-on-write snapshot utility creates a copy of the existing data blocks at another location to store new data blocks in a given location every time existing data blocks are updated. This allows rapid recovery of data in case of a disk write error, corrupted file, or program malfunction. However, all previous snapshots must be available when complete archiving or recovery of all the data on a network or storage medium is needed. The copy operation for every block of data that is updated slows down the write process significantly).

Claim 14 is the corresponding method claim to system claim 6. It is rejected with the same references and rationale.

Regarding claim 10, Redberg in view of Brittner in further view of Mimatsu and further in view of De Spiegeleer teaches The system of claim 8, wherein the different data storage services comprises a file storage service (see Mimatsu paragraph [0014], In accordance with another aspect of the invention, a system of operating block-based thin provisioning disk volumes comprises a first storage system; a second storage system; and a network connecting the first storage system and the second storage system. In response to a volume creation request to create a thin provisioning disk volume in the first storage system, the first storage system records attribute information of the block-based thin provisioning disk volume in the first storage system. The first storage system specifies a directory path for the block-based thin provisioning disk volume in a file system in the second storage system. The first storage system creates a directory for the block-based thin provisioning disk volume under the specified directory path) and an object storage service (De Spiegeleer paragraph [0002], Cloud storage services are becoming well adopted by the market. Typically, the cloud storage services are targeted at storing large amounts of objects or files redundantly in a distributed storage infrastructure. Cloud storage is used to offer public storage services over the internet or local enterprise storage over the local area network (LAN). Enterprise storage systems typically use block devices that are accessed over storage area network (SAN) interfaces such as FibreChannel (FC) or iSCSI. The current invention offers a solution to make cloud storage accessible through a standard block device interface, such that the cloud storage system can be used as an enterprise storage system. Also see paragraphs [0014-0015], As such it is an object of the current invention to provide intelligent caching technology such that a sequence of block or cluster writes is grouped and stored in a cloud storage container object with a size that is well suited for a cloud storage system (e.g. 4 MB). According to a first aspect of the invention there is provided a device driver comprising a block device interface able to handle data in the form of small, fixed length data blocks and an object reader/writer able to transfer data in the form of larger data objects from and/or to a storage system, said device driver comprising: [0016] aggregation means for aggregating said data blocks into one or more container objects suited for storage in said object store; and [0017] log means for maintaining in at least one log file for each data block an identification of a container object wherein said data block is stored and an identification of the location of said data block in said container object and paragraph [0088], Whenever a TLOG 130 is filled up and/or closed by the block device interface 100, it is queued for writing to the object storage system 50 by the object reader/writer 140. The TLOG will be queued after all SCO's 120 that the TLOG is referring to. Like this, any TLOG in the object storage system 50 always refers to SCO's which are already present in the object storage system 50) share a block container (Holt paragraphs [0022-0023], Referring now to FIGS. 1a and 2, the file storage system of FIGS. 1a and 1b creates a logical structure 200. The logical structure 200 includes a user 202 connected to a proxy 204. In one embodiment, the user 202 may be provided by the user device 102, the proxy 204 may be provided by the storage management server 106, and the user 202/proxy 204 connection may be created by the coupling of the user device 102 to the storage management server 106 through the network 104. The proxy 204 is connected to one or more rings 206 such as an object ring 206a, a container ring 206b, and an account ring 206c, described in further detail below, that are connected to an object service 208, container service 210, and an account service 212, respectively, described in further detail below. In other embodiments, there are other types of objects managed by rings, such as a structured data ring, a graph storage ring, or another type of ring (not pictured). In such embodiments, each ring would be connected to an appropriate service, such as a structured data service, a graph service, or another service (not pictured). [0023] Each of object service 208, the container service 210, and the account service 212 are connected to a plurality of storage pools 214. In one embodiment, the rings 206 may include software that is stored on a computer-readable medium location in the storage management server 106 and/or the storage servers 108. In one embodiment, the object service 208, the container service 210, and the account service 212 may include software that is stored on a computer-readable medium located in the storage management server 106 and/or the storage servers 108. In one embodiment, the storage pools 214 may be provided by the storage servers 108. In one embodiment, the proxy 204/rings 206/object service 208/container service 210/account service 212/storage pool 214 connections may be created by the connection of the storage management server 106 with the storage servers 108. In a further embodiment, the rings are implemented at least in part using electrical circuits on a semiconductor chip to achieve better speed and latency. Holt explicitly describes a file and object storage system service in the context of the memory system. Additionally, Holt describes a method of creating a logical structure for the coupling and sharing of data between storage services for a container, which may contain any level of storage (i.e., blocks), see Holt paragraph [0072], As an extension to the container and object storage services, another implementation provides an automatic file deletion and destruction service. The automatic file deletion and destruction service could work on either at the object level in conjunction with the object service 208, or at the container level, in conjunction with the container service 210. In either embodiment, the result would be files or containers that are destroyed when a trigger event occurs, where the most common triggering event is the passage of a specified amount of time).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Redberg and Brittner and Mimatsu and Holt with those of De Spiegeleer. De In order to make cloud storage available to systems, such as operating systems, file systems, applications, hypervisors, . . . which were developed mainly to interface with block devices there is a need for a device driver that can manage the transfer between a block or clusters and cloud storage container objects in an efficient way).

Regarding claim 11, Redberg in view of Brittner in further view of Mimatsu in further view of Holt and further in view of De Spiegeleer teaches The system of claim 8, wherein the different data storage service comprises a file storage service (Mimatsu paragraph [0014], In accordance with another aspect of the invention, a system of operating block-based thin provisioning disk volumes comprises a first storage system; a second storage system; and a network connecting the first storage system and the second storage system. In response to a volume creation request to create a thin provisioning disk volume in the first storage system, the first storage system records attribute information of the block-based thin provisioning disk volume in the first storage system. The first storage system specifies a directory path for the block-based thin provisioning disk volume in a file system in the second storage system. The first storage system creates a directory for the block-based thin provisioning disk volume under the specified directory path) and a database service (De Spiegeleer paragraph [0089-0092], TLOGs 130 are written to the object storage system 50 at the following events: [0090] The TLOG size grows beyond a given limit. [0091] A snapshot on the volume is taken. [0092] A sync to object storage system 50 command is given. This is triggered by an external application (e.g. a database that wishes to reset to a particular situation or state) or once every x seconds) share a block container (Holt paragraphs [0022-0023], Referring now to FIGS. 1a and 2, the file storage system of FIGS. 1a and 1b creates a logical structure 200. The logical structure 200 includes a user 202 connected to a proxy 204. In one embodiment, the user 202 may be provided by the user device 102, the proxy 204 may be provided by the storage management server 106, and the user 202/proxy 204 connection may be created by the coupling of the user device 102 to the storage management server 106 through the network 104. The proxy 204 is connected to one or more rings 206 such as an object ring 206a, a container ring 206b, and an account ring 206c, described in further detail below, that are connected to an object service 208, container service 210, and an account service 212, respectively, described in further detail below. In other embodiments, there are other types of objects managed by rings, such as a structured data ring, a graph storage ring, or another type of ring (not pictured). In such embodiments, each ring would be connected to an appropriate service, such as a structured data service, a graph service, or another service (not pictured). [0023] Each of object service 208, the container service 210, and the account service 212 are connected to a plurality of storage pools 214. In one embodiment, the rings 206 may include software that is stored on a computer-readable medium location in the storage management server 106 and/or the storage servers 108. In one embodiment, the object service 208, the container service 210, and the account service 212 may include software that is stored on a computer-readable medium located in the storage management server 106 and/or the storage servers 108. In one embodiment, the storage pools 214 may be provided by the storage servers 108. In one embodiment, the proxy 204/rings 206/object service 208/container service 210/account service 212/storage pool 214 connections may be created by the connection of the storage management server 106 with the storage servers 108. In a further embodiment, the rings are implemented at least in part using electrical circuits on a semiconductor chip to achieve better speed and latency. Holt explicitly describes a file and object storage system service in the context of the memory system. Additionally, Holt describes a method of creating a logical structure for the coupling and sharing of data between storage services for a container, which may contain any level of storage (i.e., blocks), see Holt paragraph [0072], As an extension to the container and object storage services, another implementation provides an automatic file deletion and destruction service. The automatic file deletion and destruction service could work on either at the object level in conjunction with the object service 208, or at the container level, in conjunction with the container service 210. In either embodiment, the result would be files or containers that are destroyed when a trigger event occurs, where the most common triggering event is the passage of a specified amount of time).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Redberg and Brittner and Mimatsu and Holt with those of De Spiegeleer. De Spiegeleer teaches using a data storage service comprising a database, which is a common alternative service to other versions such as an object storage or file storage service (De Spiegeleer paragraph [0099], The data cache manager 240, if implemented as a separate process, uses the reverse process as explained above to decide which blocks can be removed. I.e if the data cache manager 240 implements a most recently used (MLU) algorithm to identify SCO's to be retained in the data cache 220, the data cache manager 240 will use a least recently used (LRU) algorithm to decide which SCO's to remove. Similarly, if the data cache manager 240 implements a most frequently used (MFU) algorithm to identify SCO's to be kept, the data cache manager 240 will use a least frequently used (LFU) algorithm to decide which SCOs to remove).

Regarding claim 20, Redberg in view of Brittner in further view of Mimatsu in further view of Holt and further in view of De Spiegeleer teaches The method of claim 13, further comprising providing, by the data storage system, an application program interface configured to be called by the plurality of different data storage services (De Spiegeleer paragraphs [0069-0071], According to a second aspect of the invention there is provided an application programming interface (API) with functionality of the device driver according to the first aspect of the invention. [0070] According to a third aspect of the invention there is provided a software application module with functionality of the device driver according to the first aspect of the invention. [0071] According to a fourth aspect of the invention there is provided a method for providing a block device interface able to handle data in the form of small, fixed length data blocks and an object reader/writer for transferring data to an object storage system able to store data in the form of larger data objects, the method operating in accordance with the device driver, the application programming interface or software application module according to any of the previous aspects of the invention).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Redberg and Brittner and Mimatsu and Holt with those of De Spiegeleer. De Spiegeleer teaches using handles to write/read data from the block containers, which can improve performance and reliability for the aforementioned read/write operations (De Spiegeleer paragraph [0071], According to a fourth aspect of the invention there is provided a method for providing a block device interface able to handle data in the form of small, fixed length data blocks and an object reader/writer for transferring data to an object storage system able to store data in the form of larger data objects, the method operating in accordance with the device driver, the application programming interface or software application module according to any of the previous aspects of the invention).


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redberg in view of Brittner in further view of Mimatsu in further view of Holt as applied to claim 13 above, and further in view of Camp et al. (US Patent No. 9,496,043 – “Camp”).

Regarding claim 23, Redberg in view of Brittner in further view of Mimatsu and Holt and further in view of Camp teaches The method of claim 13, wherein the block containers are optimized for flash data storage (Camp column 9; lines 1-25, Although FIGS. 4A-4B illustrate only three operating characteristics corresponding to three different operating parameter sets, it should be understood that in practice the flash management functions of the NAND flash memory system 150 can implement a large number of different operating parameter sets, enabling the flash management functions to tailor the operating characteristics of NAND flash memory system 150 or any individually controllable subset (e.g., block) thereof to achieve a desired tradeoff between endurance and data retention times. In one preferred embodiment, the flash management functions individually optimize the operating characteristics of each block based on the block's associated "heat." For example, the flash management functions may optimize the storage characteristics of blocks assigned to store relatively cold data by promoting longer data retention times at the expense of lower endurance (e.g., as reflected by curve 406) and may optimize the storage characteristics of blocks assigned to store relatively hot blocks by promoting greater endurance at the expense of shorter data retention (e.g., as reflected by curve 408). In one preferred embodiment, the flash management functions may alternatively or additionally optimize the operating characteristics of a block based on one or more health metrics (e.g., a BER metric and/or number of uncorrectable errors). The flash storage data has been optimized for the block containers and their functionality by providing optimization for certain block characteristics and attributes).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Redberg and Brittner and Mimatsu and Holt with those of Camp. Camp teaches optimizing the block containers mentioned previously for a flash data storage system. Although FIGS. 4A-4B illustrate only three operating characteristics corresponding to three different operating parameter sets, it should be understood that in practice the flash management functions of the NAND flash memory system 150 can implement a large number of different operating parameter sets, enabling the flash management functions to tailor the operating characteristics of NAND flash memory system 150 or any individually controllable subset (e.g., block) thereof to achieve a desired tradeoff between endurance and data retention times. In one preferred embodiment, the flash management functions individually optimize the operating characteristics of each block based on the block's associated "heat." For example, the flash management functions may optimize the storage characteristics of blocks assigned to store relatively cold data by promoting longer data retention times at the expense of lower endurance (e.g., as reflected by curve 406) and may optimize the storage characteristics of blocks assigned to store relatively hot blocks by promoting greater endurance at the expense of shorter data retention (e.g., as reflected by curve 408). In one preferred embodiment, the flash management functions may alternatively or additionally optimize the operating characteristics of a block based on one or more health metrics (e.g., a BER metric and/or number of uncorrectable errors). For example, the flash management functions may initially establish one set of operating parameters for a block (e.g., corresponding to curve 404 or curve 408) and, based on the BER being less than expected for a given P/E cycle count, switch to another set of operating parameters for the block (e.g., corresponding to curve 406). As another example, the flash management functions may initially establish one set of operating parameters for a block (e.g., corresponding to curve 404 or curve 406) and, based on the BER being greater than expected for a given P/E cycle count, switch to another set of operating parameters for the block (e.g., corresponding to curve 408)).


Response to Arguments
Applicant’s arguments, see pages 1-4 (numbered pages 8-11), filed September 22nd, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Redberg in view of Brittner in further view of Mimatsu in further view of Holt (US Publication No. 2013/0268740 -- "Holt").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627.  The examiner can normally be reached on Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.K./Examiner, Art Unit 2136                                                                                                                                                                                                        

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136